791 So.2d 117 (2001)
David G. BUJOL, Chris Arnold, Brett Beavers, Mark A. Ceravolo, Chad Dear, Philip J. Desalvo, John N. Doyle III, Kevin Guillot, Johnny Lee Heck, Lamar Hooks, Jr., Bryan Huesman, Allen E. Joanos, Edwin J. Klein, III, Edward James Manix III, William Meetze, Ken Norris, Richard Richardson, David Roddy, Matthew Roth, Henry Saacks, Alvis J. West IV, Frederick Yorsch and Ray Young, Jr.
v.
T.J. "Butch" WARD, Butch Ward Campaign, John and Jane Doe, and ABC Publishing Company.
No. 2001-C-0555.
Supreme Court of Louisiana.
April 27, 2001.
*118 Denied.
KIMBALL and TRAYLOR, JJ., would grant the writ.